RodmáN, J.
For the reasons given in Pippin v. Wesson, ante, the note sued on is invalid as to Mrs- "Whitehead- And for the additional reason, that her separate estate -was not created by legislation, but by a deed of settlement, executed in 1865, and the contract does not refer to or charge the debt upon her separate estate, and it was not made with the consent either of her husband, or of the trustee in the deed of settlement.
The case states that she is living separate from her husband, and is in the exclusive management of her separate estate, but *455it states no facts to bring lier wit-bin either section 23 or 24, of the marriage act. (Bat. Rev., chap. 69.) It does not appear that her husband has abandoned her, and there is no deed of separation.
Her Curiah. Judgment affirmed.